 GENERAL TRUCKDRIVERS,LOCALNO. 5493Regional Director for Region 25, after being duly signed by an authorized repre-sentative of the Respondent,shall be posted immediately upon receipt thereof, andbemaintainedby it for60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondent has taken tocomply herewith .56In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 days fromthe date ofthis Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL pay Robert Bruning, James Bunker, Charles Cowan, Max Gallo-way, and Robert Sumrall for wages they lost between October 14, 1965, andJanuary 11, 1966.All our employees have the right to join or assist Hotel & RestaurantEmployees and Bartenders International Union, AFL-CIO, or any other union.WE WILL NOTdischarge or discriminate against employees,or interfere withthem in any way, because of their union activity.HESMER FOODS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any othermaterial.If employees have any questionconcerningthisnotice or compliance with its pro-visions,they may communicate directly withthe Board'sRegionalOffice, 614 ISTACenter, 150 West MarketStreet,Indianapolis,Indiana46204, Telephone633-8921.General Truckdrivers,Warehousemen and Helpers of America,LocalNo. 5, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(Ind.) (Ryder Truck Lines,Inc.)andJosephD. Albin.Case15-CB-754.October 26, 1966DECISION AND ORDEROn June 9, 1966, Trial Examiner Stanley Gilbert issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices Within the meaning ofthe National Labor Relations Act, as amended, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. He alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended they be161 NLRB No. 35. 494DECISION'S OF NATIONAL LABOR RELATIONS BOARDdismissed.Thereafter,the Respondent and the General Counsel filedexceptions to the Trial Examiner'sDecision,and the General Counselfiled it brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel[ChairmanMcCullochand Mem-bers Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and brief,and the entire recordin the case, and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner,as modified herein.'[The Board adopted the Trial Examiner'sRecommended Orderwith the following modifications:[1.Add the following as paragraph 1(b), and reletter the presentparagraph as 1(c) :["(b) Threatening employees for engaging in activities protectedby the Act."[2.In the relettered paragraph 1(c), delete the words"like orrelated"and substitute therefor the word "other."[3.Insert the following as the second inclended paragraph of thenotice :[AVE WILL NOT threaten employees for engaging in activitiesprotected by the Act.[4. In the present second indented paragraph of the notice,deletethe words"like or related" and substitute therefor the word"other."][The Board dismissed the complaint insofar as it alleges unfairlabor practices not found herein by the Board.]IWe agree with the Trial Examiner that the Respondent violated Section 8(b) (1) (A)and (2) by attempting to cause the Employer, Ryder Truck Lines, Inc , to deny Albinemployment in May and June 1965, and thereafter preventing his reinstatement by aa-sembhng a mob on lty der's premises and threatening to kill Albin on August 24 and 25,1965, because of Albin's opposition to the leadership of Secretary-Treasurer and Busine.1 ,Manager Partin in the Respondent. We also find, contrary to the Trial Examiner thatPartin's threat to kill Albin with a gun on June 29, 1965, was caused by Albin's oppositionto Partin's leadership of the Respondent and, therefore, is a further violation of Section8(b) (1) (A). Moreover, in all the circumstances of this case, we find that it will effectuatethe policies of the Act to require the Respondent to cease and desist from restiaining andcoercing employees in any mannerEntwistle Manufacturing Company,23NLRB 1058,enfd. as modified 120 F.2d 532(C.A. 4).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBased on a charge filed by Joseph D. Albin on August 31, 1965, the complaintherein was issued on January 26, 1966. The complaint alleges that General Truck- GENERAL TRUCKDRIVERS, LOCAL -NO. o495drivers,Warehousemen and Helpers of America, Local No. 5, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (Ind ),i hereinafter referred to as Local 5 or Respondent, violated Section8(b)(1)(A) and (2) of the Act. Respondent, by its answer, as amended during thecourse of the hearing,2 denies that it committed the unfair labor practices allegedin said complaint.Pursuant to notice, a hearing was held in Baton Rouge, Louisiana, on March 22and 23, 1966, before Trial Examiner Stanley Gilbert. Briefs were received fromGeneral Counsel and Respondent within the time designated therefor.Upon the entire record in this case and upon observation of the witnesses as theytestified, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDRyder Truck Lines, Inc., hereinafter referred to as Ryder, a Florida corporationwith its principal office located in Jacksonville, Florida, is a certified common car-rier of general commodities in interstate commerce by motor vehicle. Ryder main-tains a truck terminal in Baton Rouge, Louisiana, the only one of its terminalswhich is directly involved in this proceeding. During the 12 months prior to theissuance of the complaint herein, which period is representative of all times mate-rial herein, said terminal derived gross revenues in excess of $50,000 for servicesperformed in connection with the transportation of goods in interstate commerce.As is admitted by Respondent, Ryder is, and at all times material herein hasbeen, an employer engaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATIONINVOLVEDAs is admitted by Respondent, it is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and summary of eventsAlbin, the Charging Party herein, commenced working for Respondent in thelatter pant of 1960 as an organizer and was put on its payroll in December of thatyear. In March or April of 1961, he left the employ of Local 5 and entered theemploy of Ryder in Baton Rouge. At that time he was a member of Local 5. Hismembership therein, however, ceased in October 1961. In September 1961, Albinand A. G. Kline, another member of Local 5, filed charges against Edward G. Par-tin, secretary-treasurer and business manager of Local 5, with the Local's execu-tne board, and, in turn, Partin filed charges against Albin and Kline. Also duringSeptember 1961, Albin and Kline obtained the signatures of approximately 300members of the Local on a petition requesting an investigation of the Local and theactivities of Partin, which petition was presented to James Hoffa in Washington,D.C. The Local's executive board found Albin and Kline guilty and Partin notguilty of the respective charges. The membership books of Albin and Kline weretaken from them. Kline and Albin appealed to Joint Council 93 and, after a hear-ing, all parties were found not guilty. Albin and Kline then appealed to the Inter-nationalUnion which sent a panel to hear the matter in 1962. Just prior to thestart of the hearing, Emmett Tucker, one of the Local's agents, stated to Albin thathe and Kline "were going to get the hell stomped out" of them when they left theunion hall. After the hearing he and Kline were physically attacked by seven oreight "people." Albin never received any word as to the results of the hearingbefore the International panel.Prior to said hearing, in January 1962, Albin was laid off by Ryder. Albinattempted to file a grievance on his layoff through Local 5 and the Southern Con-ference of Teamsters but "nothing ever came of it." Albin then commenced courtaction for reinstatement and in 1963 he received word from the business manager1The complaint was amended at the hearing to reflect the correct name of theRespond-ent which Is as It appears in the title as amended hereinabove2Respondent amended its answer by admitting the allegations contained in paragraphs2 and 3 of the complaint. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Teamsters Local 270, which has jurisdiction overthe area aroundNew Orleans,that the Company wouldreinstatehim with full seniority rights in its NewOrleansterminal. InMay 1963, he was put to work by Ryder in its New Orleansterminalwithout any loss of seniority.Prior thereto, in June 1962, Albin was subpenaed before a Federalgrand jury inNew Orleans by the Department of Justice and testified with respectto Partin'sactivities in Local 5. In February 1964, Albin was subpenaed to testifyin behalf ofthe defense at a trial of James R. Hoffa in Chattanooga,Tennessee.Pursuant to a decision to change its method of operations, Ryder, in April 1965,filed with the Teamsters' Southwest Joint Area Committeea proposed change ofoperations.Ryder proposed to redomicile all employees in its New Orleans shop(with certain exceptions) and to create three additional mechanicsjobs in BatonRouge. All mechanics in the New Orleans shop, of which Albinwas one,were tobe given the opportunity to transfer to either the available jobs inBaton Rouge ortoHouston. The Committee approved the change of operations with the provisionthat the redomiciling would be posted for bid in New Orleans andthe employeeswould be permitted to bid based on their seniority within their classifications. Albinhad the least seniority among the mechanics, but, since only two other mechanicsbid to go to Baton Rouge, he was allowed to claim the third available mechanic'sjob in Baton Rouge. Albin, who had been a member of Local 270 during hisemployment in New Orleans, was a member in goodstandingof Local 270 at thetime of his transfer to Baton Rouge. Ryder's operationsin BatonRouge were underthe jurisdiction of Local 5 and its operations in New Orleans were under the juris-diction of Local 270.On June 28, 1965, Albin and the two other mechanics who had bid for the jobsin Baton Rouge reported for work at Ryder's Baton Rouge terminal,as instructedby Ryder. On June 29, Partin and C. D. McBride, assistant business manager ofLocal 5, were present in the terminal at which time an incident occurredinvolvingAlbin and Partin as principals which incident is the subject of one of theallegationsof an unfair labor practice.On the following day, June 30, Albin engaged in a fight with a man identified asone Jerry or Jimmy Sylvester, who had been hired as a casual laborer for that day.Both of them were immediately discharged. Thereafter Albin requested Local 270,of which he was at the time and still is a member, to file a grievance for him withrespect to his discharge. It appears that the usual practice followed when anemployee transfers from the jurisdiction of one Teamsters local to that of anotheris that the local to whose jurisdiction the employee is transferredrequeststhat hismembership be transferred to it. No such request was ever made by Local 5 forAlbin's transfer to it.At the beginning of July, Local 270 filed a grievance on behalf of Albin. Ray-mond Lapino, a business representative of Local 270, met withRobert Begeman,Ryder's director of maintenance, to work outa settlementof Albin's grievance, butwithout success. In the next step of the grievance procedure,a meeting was heldof the grievance committee in the middle of July, at which point, Local 5, by tele-gram and through McBride, protested that the grievance was improperly filed byLocal 27Q, since Albin was working under the jurisdiction of Local 5. The Commit-tee resolved the problem by ruling that Albin had properly filed the grievance andcould prosecute it on his own behalf, which he proceededto do.The Committee wasdeadlocked in its decision and the matter was then referred to the Southern Com-mittee which met on or about August 24, 1965. The decision at that levelwas thatAlbin be reinstated by Ryder and made whole for loss of pay.Albin was notified by Ryder to report to work at 3 p.m., August 25, 1965, at itsBaton Rougeterminal.That day, August 25, Partin met with representatives ofRyder'smanagementwith respect to Albin's reinstatement, and a group of approxi-mately 200 men, who were not employees of Ryder, assembled in front of Ryder'sterminal.Albin was then instructed by Ryder not to report to work. The follow-ing day, Local 5 obtained an injunction from a State court restraining Ryder fromreinstating Albin. It appears that the injunction proceedings were removed to Fed-eral court beforewhich itis still pending.The record is not clear as to the periodinwhichthe injunctionremained in force. About the middle of January 1966,Ryder informed Albin that it would abide by the decision on his grievance by rein-statinghim and making him whole. On January 24 he returned to work at Ryder'sBaton Rougeterminal and received backpay. The record is not clear, however, asto the period for which he received backpay. GENERAL TRUCKDRIVERS,LOCAL NO. 5497The above findings of fact are based upon uncontradicted testimony which iscredited.B. The issuesWhether Respondent violated Section 8(b)(1)(A) and (2) of the Act by thefollowing alleged conduct:1.It is alleged in paragraph 6 of the complaint that during May and June 1965,Respondent by threats of strikes, work stoppages and related means, attempted tocause Ryder to discriminate against Albin and to deny him his seniority rightsunder a collective-bargaining agreement and to deny him employment at Ryder'sBaton Rouge terminal.2. It is alleged in paragraph 7 that Respondent's agent, Partin, on or aboutJune 29, 1965, at the Ryder terminal in Baton Rouge, Louisiana, in the presence ofan official of Ryder, drew a pistol, pointed it at Albin, and threatened to kill him.3. It is alleged in paragraph 8 that Respondent attempted to cause and causedRyder to discharge Albin on June 30, 1965.4. It is alleged in paragraph 9 that on or about August 24 and 25, Respondentthreatened to call a strike against Ryder if Ryder reinstated or permitted Albin toreturn to work at its Baton Rouge terminal.5. It is alleged in paragraph 10 that on or about August 25, 1965, Respondentmassed and/or caused a group of 100 to 200 men to be massed at the location ofRyder's Baton Rouge terminal with an object of preventing Albin from returningto work for Ryder and the further object of forcing and requiring Ryder to refuseto reinstate and/or reemploy Albin.6. It is alleged in paragraph 11 that on or about August 25, 1965, Respondentwarned an official of Ryder that some of the men in the aforesaid group wouldkillAlbin if he came to work.1.Re paragraph 6 of the complaintPartin testified that in 1963, at the time Albin went to work for Ryder in NewOrleans, James Schwehm, secretary-treasurer of Local 270, consulted him aboutAlbin's application for membership in said Local. Partin testified that he toldSchwehm that he had no desire to keep Albin from working; that he had no objec-tion to Albin becoming a member of Local 270; and that he stated to Schwehmthat "We didn't intend to give him [Albin] his book in Baton Rouge." Schwehm'stestimony with respect to their conversation was not inconsistent with that ofPartin which is credited.Schwehm testified without contradiction, which testimony is credited, that 2 or 3weeks prior to June 28, 1965, the date of Albin's transfer to Baton Rouge, he hada conversation with Partin who had called him; Partin asked him to tell Albin thathe, Partin, "didn't want him to transfer into his local or work under his jurisdic-tion;" he delivered the message to Albin; Albin told him that Baton Rouge washis home and that he was going to transfer there; Albin asked him about hisunion status; and he informed Albin that he could stay in Local 270 until Local 5requested his transfer.Begeman, Ryder's director of maintenance, testified that in the first part ofMay 1965 he had a conversation with McBride, Local 5's assistant business man-ager, in which McBride informed him that there was no objection to the transferof personnel to Baton Rouge except in the case of Albin; that McBride stated tohim that Albin "would not be allowed to go back to work in Baton Rouge becausehe was not a member of Local 5.113 McBride denied that he had any knowledgeof an attempt on the part of Respondent, during the months of May and June 1965,to cause Ryder "to discriminate against the hiring or continued hiring" of Albin.He did not, however, deny making the statement attributed to him by Begeman.Begeman's testimony as to the said statement is credited.Begeman further testified that during the month preceding Albin's transfer toNew Orleans from Baton Rouge he had a series of conversations with Partin inwhich Partin repeatedly took the position that Albin "could not work under Local 53 The record discloses that Albin was a member in good standing of Local 270 at thetime and that the Respondent does not contend as a defense that Albin's membership inLocal 5 would have been a requirement. Furthermore, there was no communication toRyder that Albin had been expelled from membership for failure to pay dues or contentionherein that he had been.264-188-67-vol. 161-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdiction." Begeman further testified that in the course of his conversations withPartin, Partin informed him that, if Albin were transferred to Baton Rouge, Ryder's"operations could be shut down in Baton Rouge, that there could be slowdowns,that on some of the places that our trucks would be sent to load and unload, theywould not be loaded or unloaded." Begeman's testimony as to the statements madeto him by Partin during the month preceding Albin's transfer to Baton Rouge onJune 28 was uncontradicted 4 and is credited.During the course of the hearing, Respondent's counsel indicated that it wasRespondent's position that Albin was not entitled, as a matter of seniority, to betransferred to Baton Rouge. There is no reference in Respondent's brief with respectto such contention, nor is there anything in the record which would support it.The above credited testimony discloses that Respondent attempted to causeRyder to deny Albin employment in Baton Rouge and that, through McBride, itstated as its reason therefor the fact that Albin was not a member of Local 5.The entire record reveals that its motive was in reprisal for Albin's prior activitiesin the Union in opposition to Partin and in order to prevent Albin from resuminghis attempts to persuade members of Local 5, the representative of the bargainingunit of which Albin as a Ryder employee in Baton Rouge was a member, to removePartin from his position of leadership in the Local, which activities are protectedunder Section 7 of the Act.In commenting on Begeman's testimony in his brief, Respondent's counsel pointedout that Begeman used the term "could," as distinguished from "would," in answer-ing the question as to what action Partin said the Union would take if Albin wereemployed in Baton Rouge. Respondent's counsel argued that the fact that Local 5would shut down Ryder "was a matter of common knowledge between the partiesinvolved." It is my opinion that such a reminder of Local 5's power to affectRydei's operations was clearly a threat to take such action in the event Albin wastransferred to Baton Rouge and constituted an attempt to cause Ryder to denyAlbin employment in Baton Rouge for the reasons stated hereinabove.It is concluded from the above findings that Respondent engaged in conductviolative of Section 8(b)(1)(A) and (2) of the Act as alleged in paragraph 6 ofthe complaint.2.Re paragraph 7 of the complaintAlbin's transfer to Ryder's Baton Rouge terminal became effective on June 28,1965. The following day, Partin and McBride were in the terminal engaged in con-versation with Begeman when Albin passed by them in the course of his duties.Considerable testimony was elicited from Albin, Partin, Begeman, and McBride asto what occurred at that point. In my judgment the testimony of all butBegemanwas colored by their partisanship. Therefore, Begeman's version of what occurredis credited.Begeman's testimony is as follows:Mr. Albin walked by several feet away from us, I'd say four feet,cominginto the shop in the normal course of his duties. And I do not know whospoke the first word, truthfully I do not know. The first word I rememberhearing, but I do know there was a couple before, was, "What's going on?"And I heard Mr. Partin call Mr. Albin a punk. Do you want me to continue?Q.Yes.A. At that time I turned around. I was standing rather close to Mr. Partin,Mr. McBride was on the other side of him, as I recall. Albin in turn facingMr. Partin.Mr. Partin said, "If you take one step closer to me, I will killyou." It happened almost simultaneously. He had on a loose sport shirt out-side of his trousers, and almost simultaneously he pulled up the left side of hissport shirt, I could see the handle of an automatic pistol sticking in the waist-band of his pants. I took him by the arm and told him that we couldn't haveanything like that going on inside the shop. Mr. McBridge [sic] took him by theother arm, or at least helped me to persuade him to leave the shop.Albin testified that as he walked by Partin, Partin called him a "God damnpunk," and that he answered him in kind. This part of his testimony is not incon-sistentwith that of the testimony of the other three witnesses and is credited. Thecontradictions in the testimony are with respect to Partin's use of a gun. Albin*Although Partin was questioned by Respondent's counsel with respect to this aspectof Begeman's testimony, his answers were not responsive thereto, but referred to subsequentconversations in August with regard to Albin's reinstatement in compliance with thedecision in the aforementioned grievance proceedings. GENERAL TRUCKDRIVERS, LOCAL NO. 5499testified that Partin pulled a gun and threatened him with it; McBride testifiedthat he didn't see any gun; and Partin testified that he didn't have a gun on hisperson, that, if he had, he would have used it. Albin did admit that it is possiblethat he might have taken a step back toward Partin.It is my opinion that this incident, as disclosed by Begeman's credited testimonyand the admission by Albin that he might have taken a step back toward Partin,did not constitute an attempt on the part of Respondent through its agent, Partin,to restrain or coerce Albin within the meaning of Section 8(b)(1)(A) of the Act,or an attempt to cause his discharge within the meaning of Section 8(b)(2) ofthe Act. The incident was an outgrowth of the hostility between the two men, theexchange of insults between them, and Albin's movement toward Partin whichcould reasonably have been interpreted by Partin as a threatening move .5Therefore, it is concluded that the General Counsel has not sustained the burdenof proof that Respondent violated the Act by the conduct alleged in paragraph 7of the complaint.3.Re paragraph 8 of the complaintOn June 30, the third day after his transfer to Baton Rouge, Albin was dis-charged by Ryder. The circumstances which led up to this action were describedonly by Albin. His testimony, being uncontradicted and credible, is credited, andisas follows:I am sitting up on the fender of the Mack truck working when somefellow,who I didn't know at that time, whose name is Jerry Sylvester, Ibelieve,walked up to me and asked me where the restroom was at and Itold him and he asked me a second time and when I told him the secondtime and when I turned my head back around to attempt to finish workingon the truck, well, he cursed me and knocked me off the fender of the truck.There was a fight which I tried to defend myself and Mr. Begeman thenappeared and told me that we were both fired. I immediately called thesheriff's office and called the Local Union 270 in New Orleans and told themwhat had happened.It appears that no one was present to observe the start of the fight.Begeman's credited testimony as to the action he took after the fight started isas follows:. . . About noon, shortly before noon, I was up on the dock talking tosome of the terminal people, and I heard a yell or a noise back in the shop.Now the shop at our Baton Rouge terminal is attached to the end of thedock, and there's a doorway through the center whereby standing in themiddle of the dock you can turn and see down into the shop. I turned as Iheard this yell or noise, whatever you want to call it, and could see twopeople rolling over and over on the floor. I ran back there and it was Mr.Albin and another man obviously fighting. I got them separated, separatedthem, told them that they were both fired, told J. D. to go punch out, J. D.Albin to punch out in the shop where the time clock was, and I took theother boy by the arm and took him by the dispatch office and told theterminal people he was fired for fighting. At that time I found out he wasone of the casuals.Q. Did you find out what his name was?A. I was told it was Jimmy Sylvester.The credited testimony of Richard Wilson, Ryder's terminal manager, as to thehiring of Sylvester is summarized as follows: that on the day Albin was fired hehad called Local 5 for two casual laborers; that thereafter two men reported; thathe asked them for their "referrals," to which they replied that they did not haveany; that one of the men was named Sylvester; and that he could not recall towhom he spoke when he called Local 5 for the casual laborers. Although he hadtestified on direct examination that, when they reported, the two laborers statedthey were from Local 5, on cross-examination he testified, when asked whetherhe had a firm recollection that they said were from Local 5, that he thought so, but"wouldn't definitely say so."None of the witnesses who testified to seeing Sylvester apparently had ever seenhim before the incident or thereafter, including McBride, who testified he knew5Thus evokingthe warningabout taking one step closer to him. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARD"nothing" about him. Partin was not specifically questioned about Sylvester, butdenied the allegation in paragraph 8 of the complaint.6In order to conclude that the allegation in paragraph 8 of the complaint has beensustained, it would be necessary for me to find that Local 5 sent Sylvester to Ryder,in response to its request for casual laborers, with instructions to provoke a fightwith Albin so as to cause Albin's discharge. The circumstances surrounding theincident which precipitated the discharge are such as to cause one to suspect thatthe above-mentioned necessary finding might be consistent with the truth. The cir-cumstances surrounding the incident which precipitated the discharge are such asto cause one to suspect that the above-mentioned necessary finding might be con-sistent with the truth. The circumstances are the timing of the incident, the obviousdesire on the part of agents of Local 5, particularly Partin, to prevent Albin fromworking for Ryder in Baton Route, and Sylvester's conduct in starting the fightwithout any apparent reason. However, suspicion is not proof, and it is my opinionthat the record does not contain a sufficient quantum of probative evidence towarrant the above-mentioned necessary finding of Respondent's responsibility forSylvester's conduct.Therefore, it is concluded that the General Counsel has not sustained the burdenof proof as to the allegation in paragraph 8 of the complaint.4.Re paragraphs 9 and 10Inasmuch as the evidence relating to the allegations in paragraphs 9 and 10, isto a large extent,applicable to both, theallegationsin said paragraphs will be con-sidered together hereinbelow.On August 24, 1965, the Southern Conference Area Committee rendered its deci-sion on Albin's grievance, which was that he be returned to work and be madewhole for his loss of earnings. In accordance therewith he was instructed by Ryderto report to work at its Baton Rouge terminal at 3 p.m. on August 25. On bothAugust 24 and 25, officials of Ryder had conversations with Partin with regard toitsreinstatementof Albin.Louis Creekmur, Ryder's director of labor relations, testified that, when hearrived in Baton Rouge on August 24, there was a message for him to call Partin;that he called Partin; and that Partin told him that he had heard of the decision onAlbin's grievance and stated that "if Albin went back to work he had no choice butto put the Ryder Truck Line on strike." Creekmur further testified that on thefollowing day, August 25, he met with PartinHis testimony in that regard was asfollows:The following day, on the morning of the 25th, Mr. Partin asked if Mr.Brown, the terminal manager in Baton Rouge, and I would come by the HoffaHall and talk to them about the Albin incident and his return to work. Weagreed.Mr. Brown and I drove by the Hoffa Hall. When we went in the HoffaHall, why, Mr. Partin showedus someplacards that he was having preparedto put Ryder on strike.They said something,Ryder On Strike, in big, bright,red letters.I complimented Mr. Partin on his artistry.Creekmur also testified to conversations with Partin in the office of Ryder in theearly afternoon of August 25. His testimony in regard thereto was as follows:... Later that day, about 1:00 or 1:30 in that area, Mr. Partin came overagain and reiterated the fact that if Albin came into work at 3:00 o'clock, hewould definitely put us on strike. Well, the company, still not sure whetherMr. Partin was sincere in statement,in his statement,or we still planned onhaving Albin come in at his regular work shift. However, by 2:00 o'clock,approximately 200 or 250, somewhere between 200 and 300 construction work-ers and drivers and all types of workmen started showing up around the ter-minal,showing up in the trucks and card[cars] and lining up all up anddown the entrance to the terminal. At this time we asked Mr. Partin whatwas going on here. He said,"Well, I told you, and I am sincere in what Itold you,I am going to put you on strike. I declared a national holiday inBaton Rouge and we are going to come around here and have a little marcharound Ryder's terminal."At that time I knew he was sincere in what he was trying to do and whathe was going to do.I called Albin,and told Albin his work assignment for6 Although Partin did not categorically deny the allegation in paragraph 8, a denial isinferred from his response to the question of whether he admitted any of the allegationsin the complaint of unfair labor practices GENERAL TRUCKDRIVERS, LOCAL NO. 5501this day would be to stay at home and plan on coming in the next day, hisregular time to start,3:00 o'clock.After we told Mr. Partin that we would keep Albin off we requested that hedisperse the group.Mr. Partin said, "Wait a little while.No sense having twodiscussions."He had 20 to 30 people coming downfrom St. Francisvilleand will beshowing up in a little while and at this time he could disperse the entirecrowd.About3:00, 3:15, he did go out,called all the people into the parkinglot, got up on top of the car where he could be seen and heard, and dispersedthe entire group.Begeman testified he was present during some of the conversation between Partinand Creekmur,and testified that he observed the assembly of the group outside theterminal and estimated the number reached approximately 200. He further testifiedthat he overheard Partin state to Creekmur that, "There wasn't going to be anytrouble ifMr. Albin didn't come to work."Harvey M. Cooper, southwest regional manager of Ryder, testified that he wasalso present during part of the meeting between Creekmur and Partin in Ryder'soffice; that after he "noticed a large number of people out in the street millingaround,"he asked Partin who they were and that Partin replied it is "of no conse-quence," that he could disperse them; that he asked Partinwhy he didnot do itimmediately,to which Partin replied,"Well, when I get ready in a few minutes, Iwill do so"; that about 1/2hour later,15 or 20 morepeople joined the group out-side; and that at that point Partin went outside to talk to the group and they dis-persed about 10 or 15 minutes thereafter.All three ofthe above witnesses testified that a number of the men in the groupwere wearing clothes of construction workers including helmets, and that some ofthem were carrying"lumber" or"sticks" in their hands,which two of the witnessesdescribed as being of the size of a "2 x 4."Their testimony is not clear as to howmany or what proportion of the group carried them.Cooper corroborated Creek-mur's testimony that Partin stated that he expected additional men to join thegroup. Cooper's testimony on that point is as follows:.when I askedMr. Partin when these people would be dispersed,he saidin approximately fifteen minutes there would be some more people he was.expecting.After theydid come, it was about another halfhour, he did go outand talk to all of the group at once. I would say another fifteen or twentyminutes they were gone.None of General Counsel'switnesseswas in a positionto testifyas to whatPartin stated to the group before they dispersed.However, McBride testified he waspresent and that Partin said,"Fellows, there'sno troublehere now. Go on backhome or go on back to yourjob."He further testified thathe did not see any ofthem carrying anything;that none of the men assembledwere Ryderemployees;and that he was unable to state whetherthey wereor were not members ofLocal 5.Partin testified as to the incident.A careful study of histestimony does not revealthat it can be construed to contain a denial of any of the above testimonyof Creek-mur, Begeman,or Cooper,except with respect to their testimony that some of themen assembled were carrying sticks or lumber. Further,Partin testified that no one"from the Union hall caused"the group to assemble at Ryder's plant and that helearned why they were there when he went out to talk to them. His testimony onthis point was as follows:A. They toldme they heard that we were going to have a work stoppage atRyder Truck Lines. There was a rumor,some of the drivers put out and theycame down to see if they could be of assistance in walking the picket lines.A. I asked them what the occasion was for the visit and that's when theysaid they understood that we were figuring to picket Ryder and one pipe-fitterspoke up and said,"Mr. Albin done the same thing to him, that he done tous,went to the International and tried to have him removedfrom office." Apainter spoke up and said that Albin hit my buddy in the head too I am nothere to help that rotten S.0. B. because everywhere he goes there's trouble.That's thepurpose we are here to be on the picket line. I said, "We are notgoing to have a strike." I said,"We don't know legally how we stand on theinterpretation of the contract.We can't afford to strike them. I appreciate yourcoming by. I appreciate your offer of help but you can'tdo anything but hurtyourself here. I'd appreciate it if you go, if you would go." Which,they did.Some of them didn'twant to, but they left. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record reveals that Partin's statements to representatives of Ryder onAugust 24 and 25, expressinghis insistencethat Albin not be reinstated was predi-cated on the position that thedecisionin grievance procedure was not binding onLocal 5 because it was not filed by Local 5 as required, according to its interpreta-tionof the contract. This position appears to be the defense on which Respondentrelies insupport ofitsdenialof the allegations in paragraphs 9 and 10 of thecomplaint.It ismy judgment that the above testimony of Creekmur, Begeman, and Coopershould be credited. As above indicated, none of it was contradicted by Partinexcept as towhether some of the men were carrying sticks or lumber, which denialwas corroborated by McBride. However, their said denials are not credited. Bege-man, Creekmur, and Cooper are not partisans in this proceeding and certain oftheir credited testimony from which I infer that Local 5 did cause the group toassemble wasnot contradicted by Partin and reveals that Partin was not a crediblewitness. Partin denied that the Respondent caused themen to assemble.However,the credited testimony reveals that when he was asked why the group had assembled,he replied, "Well, I told you, and I am sincere in what I told you, I am going toput you on strike. I declared a national holiday in Baton Rouge and we are goingto come around here and have a little march around Ryder's terminal " Further-more, when he indicated that he was going to disperse the group, he stated that hehad to delay doing so until another contingent arrived, which it did a short whilelater.Obviously, he could not have known of their expected arrival had it not beenprearranged.While I have concluded that Partin did state to Ryder that his statements andactions on August 24 and 25 were predicated on his position that the reinstatementof Albin was inappropriate because the grievance had not been filed by Local 5, itdoes not appearthat the factthat he stated this position, constitutes a meritoriousdefense.No purpose would be served in attempting to analyze the contract in orderto determine whether this position was or was not a correct interpretation of theunion contract. It is clear from all the circumstances in this case (particularly theevident intent on the part of Local 5 and Partin to keep Albin from working forRyder at its Baton Rouge terminal or in the area under the jurisdiction of Local 5)that the reliance of Respondent and Partin on their interpretation of the contractualgrievance procedure was merely pretextual. It is further concluded that in the cir-cumstances that Ryder officials must have reasonably understood that said intentwas the motive for Respondent's conduct on August 24 and 25, rather than theinterpretation of the contractual grievance procedure.It is concluded from the above credited testimony that the allegations in para-graphs 9 and 10 of the complaint were sustained by a preponderance of theevidence and that Respondent's conduct was violative of Section 8(b)(1) (A) and(2) of the Act.5.Re paragraph 11Creekmur testified that in the course of his conversation with Partin on theafternoon of August 25, Partin told him, after Albin was notified not to report towork, that "I was smart in telling Mr Albin not to come in, because some ofthese hotheads out there conceivably would killMr.Albin if he intended tocome back to work."Partin did not deny making such a statment and said testimony of Creekmuriscredited. In view of the above findings with respect to the allegations inparagraph 10, that Local 5 caused the assembly of the group, and in view of thefurther finding that Creekmur, from the statements made to him by Partin, rea-sonablymust have understood that Partin was responsible for the group beingthere, the warning that some of the hotheads "conceivably would kill" Albin wasa threat which constituted restraint and coercion within the meaning of Section8 (b) (1) (A) of the Act and was an attempt to cause Ryder to refrain fromemploying Albin in Baton Rouge within the meaning of Section 8(b)(2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above,occurring in connection with the operations of Ryder described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce. GENERAL TRUCKDRIVERS, LOCAL NO. 5503V.THE REMEDYIthaving been found that Respondent caused Ryder to discriminateagainstAlbin, on August 25, 1965, by refraining from employing Albin at its Baton Rougeterminal, it will be recommended that Respondent be ordered to inform Ryder,inwriting, that it has no objection to Albin's continued employment in saidterminal.It appearing that Albin was not reinstated by Ryder until January 24, 1966, itwill be further recommended that Respondent make Albin whole for any loss ofearnings he may have suffered by reason of the aforementioned unfair laborpractices of Respondent on August 24 and 25 for the period between August 25,1965, and January 24, 1966, together withinterestthereon as provided below.7The loss of pay should be computed in accordance with the formula and methodprescribed by the Board in F. W.Woolworth Company,90 NLRB 289, and theinterest, payable in accordance withIsis Plumbing &HeatingCo.,138 NLRB 716,should be computed at the rate of 6 percent per annum on the amount due foreach calendar quarter (under theWoolworthformula) beginning with the end ofthe first calendar quarter andcontinuingwith each succeeding calendar quarteruntil payment of such amount is properly made.It having been found that Respondent caused approximately 200 men to assemblein front of Ryder's terminal, in violation of the Act, and it appearing that many,ifnot all of them, were members of Local 5, it will be recommended thatRespondent mail copies of the Appendix to each of its members,inasmuch asthe posting of the notice in the union hall may not be an adequate method ofcommunicating the contents thereof to said members as well as to the other mem-bers of Local 5. It may well be that many of Respondent's members may nothave the occasion to visit the union hall during the customary posting period andthe contents of the notice should be communicated to all members in order toremedy the effects of Respondent's unfair labor practices found herein whichwould tend to discourage its members from engagingin activitiesprotected underSection 7 of the Act. In view of this, the notice will include a reassurance notonly to members who are employees of Ryder, but also to those who are employ-ees of other employers, that Respondent will not restrain and coerce them in theexercise of their rights under Section 7 of the Act.In view of the major role played by Partin in the conduct of Respondent whichhas been found to be violative of the Act, it will be further recommended thatsaid Partinsign saidAppendix as the representative of Respondent.8SouthernAthletic Co., Inc.,157 NLRB 1051.Upon the basis of the above findings of fact and upon theentirerecord in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent violated Section 8(b)(1) (A) and (2) of the Act by the follow-ing conduct, in reprisal for Albin's prior exercise of rights protected under Sec-tion 7 of the Act and to prevent his further exercise of said rights:(a)During May and June 1965, Respondent, by threats of strikes, work stop-pages, and related means, attempted to cause Ryder to discriminate against Albinand to deny him his seniority rights under a collective-bargaining agreement andto deny him employment at Ryder's Baton Rouge terminal.(b)On August 24 and 25, 1965, Respondent threatened to strike Ryder ifRyder reinstated or permitted Albin to return to work at its Baton Rougeterminal.(c)On August 25, 1965, Respondent caused a group of approximately 200men to be massed at the location of Ryder's Baton Rouge terminal, some ofwhom were carrying sticks, with an object of preventing Albin from returningtowork for Ryder at said terminal and with a further object of forcing Ryder torefrain from employing him there.7 Although the record shows that Albin received "backpay" from Ryder, the record doesnot disclosewhether he was, in fact, made completely whole for said period.8It is noted that in a somewhat related case,Edward G Partin,148 NLRB 819, Partin,the Respondent,was foundto have engaged in conduct violative of Section 8(b)(1)(A)and (2)of the Act with respect to an employee of Ryder, the Employer involved herein,and was ordered to sign the notice requiredas businessagent of Local 5. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)On August 25, 1965, Respondent warned an official of Ryder at its BatonRouge terminal that some of the men in the aforesaid group "conceivably wouldkill"Albin if he came to work.2.General Counsel has failedto sustainthe burden of proof that Respondentviolated the Act by the conduct alleged in paragraphs 7 and 8 of the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact,conclusionsof law,and the entirerecord in the case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, it is ordered that Respondent, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause Ryder Truck Lines, Inc., todiscriminateagainst employees in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coercing employees of RyderTruck Lines, Inc., in the exercise of rights guaranteed in Section 7 of the Act,except to the extent that such right may be affected by anagreementrequiringmembership in a labor organization as a condition of employment in accordancewith Section 8(a)(3) of the Act.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Notify Ryder Truck Lines, Inc., in writing, that it has no objection to thecontinued employment of Joseph D. Albin at Ryder's Baton Rouge terminal.(b)Make Joseph D. Albin whole for any loss of pay he may havesufferedduring the period from August 25, 1965, to January 24, 1966, as provided inthe section of this Decision entitled "The Remedy."(c) Post in its office in Baton Rouge, Louisiana, copies of the attached noticemarked "Appendix." 9 Copies of said notice, to be furnished by the RegionalDirector for Region 15, after having been duly signed by Edward G. Partin asthe representative of Respondent, shall be posted immediaely upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where it customarily posts notices to members of Local No. 5.Copies of said notice shall also be mailed by Respondent to each of its members.(d)Deliver to the Regional Director for Region 15, signed copies of said noticein sufficient number to be posted by Ryder Truck Lines, Inc., the Company beingwilling.(e)Notify the Regional Director for Region 15, in writing, within 20 days fromthe date of the receipt of this Decision, what steps Respondent has taken to com-ply herewith.10IT IS FURTHER ORDERED that the complaint herein be dismissed insofar as itrelates to the allegations of unfair labor practices set forth in paragraphs 7 and8 of said complaint.'In the event that this Recommended Order is adopted by the Board, the words "aDecision andOrder" shallbe substitutedfor the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of AppealsEnforcingan Order" shall be substituted for the words "a Decisionand Order."101n the eventthat this Recommended Order is adopted by the Board, this provisionshallbe modified to read "Notify said Regional Director, in writing, within 10 days fromthe date ofthis Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF GENERAL TRUCK DRIVERS, CHAUFFEURS, WARE-HOUSEMEN& HELPERSOF AMERICA, LOCAL No. 5, AFFILIATEDWITH INTER-NATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA, IND.Pursuant to theRecommendedOrder of a TrialExaminerof the National LaborRelationsBoard, andin order to effectuate the policiesof the National LaborRelationsAct, as amended, we hereby notify you that:WE WILLNOT cause or attempt to causeRyder Truck Lines,Inc., to dis-criminate against anyemployeein violation of Section 8(a)(3) of theNationalLabor Relations Act, asamended. NITRO SUPER MARKET,INC.505WE WILLNOT inany likeor related manner restrainor coerceemployeesof Ryder Truck Lines, Inc., or of anyother employer,in the exercise of theirrights guaranteed in Section7 of the Act, except to the extent that suchrightsmay be affected by anagreement requiringmembership in a labororganization as a condition of employment in accordancewith Section8(a)(3)of the Act.WE WILL notify Ryder Truck Lines, Inc., that we haveno objection to itsemploymentof JosephD. Albinat its Baton Rouge terminal.WE WILL make Joseph D. Albin whole for anyloss ofpay he may havesuffered byreason of our discrimination against him.GENERAL TRUCKDRIVERS, WAREHOUSEMEN AND HELPERS OFAMERICA, LOCAL No. 5, AFFILIATED WITH INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN ANDHELPERS OFAMERICA (IND.),LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and mustnot bealtered,defaced, or covered by any other material.If employeeshaveany question concerningthisnotice or compliance with itsprovisions, theymay communicatedirectlywith the Board'sRegionalOffice,T6024 FederalOffice Building,701 Loyola Avenue, NewOrleans,Louisiana.Telephone 527-6361.Nitro Super Market,Inc.andFood Store Employees Union, Local#347,Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIONitro Super Market,Inc.andFood Store Employees Union, Local#347,Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIOandRetail Clerks Union Local 1059,Retail Clerks International Association,Party to the Contract.Cases 9-CA-3468 and 3652.October 26, 1966DECISION AND ORDEROn July 1, 1966, Trial Examiner Alvin Lieberman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision. Thereafter, the Respondent and Retail Clerks Unionfiled exceptions to the Trial Examiner's Decision and supportingbriefs; and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thiscaseto a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Trial161 NLRB No. 46.